FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                                                                           April 11, 2012
                         UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                            Clerk of Court
                                     TENTH CIRCUIT


 TAVIS McARTHUR,

           Plaintiff-Appellant,
 v.                                                              No. 09-4239
 STATE FARM MUTUAL                                     (D.C. No. 2:09-CV-00416-TS)
 AUTOMOBILE INSURANCE                                            (D. Utah)
 COMPANY,

           Defendant-Appellee.


                                  ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, BALDOCK and TYMKOVICH, Circuit Judges.


       The Supreme Court of Utah in McArthur v. State Farm Mut. Auto. Ins. Co., 2012 UT

22,    P.2d       (Utah 2012), has answered the two questions we previously certified to that

Court pursuant to 10th Cir. R. 27.1 and Utah R. App. P. 41. Those answers resolve this

appeal as a matter of law without the need of further factual inquiry by the district court.

Accordingly, the judgment of the district court is

       AFFIRMED.

                                            Entered for the Court

                                            Bobby R. Baldock
                                            United States Circuit Judge

       *
         This order and judgment is not binding precedent except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.